Citation Nr: 0900066	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-03 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1975.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In the August 2005 rating decision, the RO also denied claims 
for higher ratings for discogenic disease of the lumbar spine 
and for residuals of laceration left wrist, denied claims for 
service connection for a right arm and hand disability and 
for traumatic arthritis of the back, and granted service 
connection for a scar of the left wrist - assigning a 
noncompensable evaluation.  In June 2006, the veteran filed a 
notice of disagreement initiating an appeal to the Board of 
the rating assigned for the scar and appealing all claims 
denied in the August 2005 decision.  In January 2007, the RO 
issued a Statement of the Case as to all issues appealed.  

In February 2008, the veteran filed a VA FORM 9 substantive 
appeal in which he indicated that he was appealing only the 
issue of "[d]enial of service connection for a heart 
condition.  

As the veteran has affirmatively indicated that he wished to 
complete his appeal to the Board of only the RO's decision to 
deny his claim for a heart disability, the remaining issues 
listed in the January 2007 Statement of the Case are not 
before the Board.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.202, 20.202.  

In a letter dated in June 2007, the RO denied the veteran's 
claim for service connection for headaches.  The record is 
absent for a notice of disagreement initiating an appeal of 
that decision.  Hence, that issue is not before the Board.  
38 U.S.C.A. § 7105(a),(b),(c); 38 C.F.R. § 20.200, 20.201.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

VA has a duty to assist claimants in obtaining relevant 
records.  38 U.S.C.A. § 5103A.  In the veteran's June 2006 
Notice of Disagreement, he reported that 

In November or December 1973, I was 
hospitalized for three or four days with 
a heart condition, in Camp Pendleton 
Naval Hospital.  At that time I was 
diagnosed with an irregular hear beat 
[sic] and mitro valve [sic] problem. . . 
. I request that the VA solicit the 
hospital records form the Department of 
the Navy.  

In his January 2007 VA FORM 9 substantive appeal, the veteran 
stated

I requested that the VA Regional office 
obtain the command records for US Naval 
Hospital Camp Pendleton because I was 
hospitalized for a week in November or 
December 1973 due to a heart condition.  
The Decision Review Officer decision 
continued denial of service connection 
for this condition but makes no reference 
to the Camp Pendleton records or any 
effort to obtain them.   

Review of the claims file reveals no efforts by the RO to 
obtain records of inpatient treatment of the veteran in 
November or December 1973.  Associated with the claims file 
is December 1973 two sided page of notes from the Camp 
Pendleton Dispensary Branch.  A December 12, 1973 entry 
documents that the veteran was to stay overnight for 
observation, following complaints of painful neck, headache, 
backache, sore throat, cough, and hot and cold flashes, all 
of one day duration.  

This note also documents the veteran's report of a history of 
rheumatic fever.  

A note from the next day reported that the veteran felt 
better.  He was prescribed bedrest for the day.  The 
following day, December 14, 1973, he was prescribed bed rest 
for 24 hours and told to return to clinic in the morning.  

These notes do not indicate hospitalization for 3 or 4 days 
or for a week.  More importantly, these notes do not mention 
a mitral valve problem or an irregular heart beat.  

Given that there has been no attempt by the RO to obtain any 
available records of inpatient treatment at the Camp 
Pendleton medical facilities, that the veteran was very 
specific as to his hospitalization, and that the records from 
that time frame that are associated with the claims file are 
not clinical (inpatient) records, but rather, are outpatient 
records, the Board finds it necessary to remand this matter 
for the RO to comply with the VCAA duty to assist as 
specified in 38 U.S.C.A. § 5103A.  

Associated with the claims file are the results of an October 
2003 VA exercise stress test that reported depressed S-T 
segment and equivocal test results.  Also of record is the 
veteran's report of chest pains, for example in January 2006, 
and again, equivocal reports as to whether the veteran 
suffered from heart disease.  

From these reports it is unclear whether the veteran has had 
a heart disability at any time during the appeal period.  

Therefore, the veteran should be scheduled for a VA 
examination to determine if he has a current cardiovascular 
disability and, if so, whether it is as likely as not that 
such disability had its onset during the veteran's service or 
within one year of separation from service, other than as a 
result of rheumatic fever.  

Additionally, since there is mention in the service treatment 
records of rheumatic fever prior to entrance into service and 
such was not noted upon entrance into service, if the veteran 
has a current cardiovascular disability, a medical opinion is 
necessary to determine whether it is clear and unmistakable 
(obvious and manifest) that the veteran had heart disease or 
damage to his heart prior to entrance into service, and, if 
so, whether it is clear and unmistakable (obvious and 
manifest) that such heart disease or injury did not increase 
in severity beyond its natural progression during his 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Request records of inpatient treatment 
of the veteran at the Camp Pendleton 
medical facilities for the period from 
November 1, 1973 to December 31, 1973.  If 
there are no such records in existence, 
obtain a negative reply if possible.  
Associate either the records or the 
negative reply with the claims file as 
well as documentation of all efforts to 
obtain the records.  

2.  After completing the development 
listed above, schedule the veteran for a 
VA examination to determine if he 
currently has a cardiovascular disability 
and, if so, whether the cardiovascular 
disability is related to his service.  The 
claims file and a copy of this Remand must 
be provided to the examiner, the examiner 
must review the claims file, and the 
examiner must annotate the examination 
report as to whether the claims file was 
reviewed.  

The examiner is asked to address the 
following:

(a)  Identify any current cardiovascular 
disability.  

(b)  If the veteran has a current 
cardiovascular disability, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current cardiovascular disability had its 
onset during the veteran's active service 
or is etiologically related to his active 
service.  

(c)  If the veteran has a current 
cardiovascular disability, the examiner is 
asked to provide an opinion as to whether 
it is clear and unmistakable (obvious and 
manifest) that the veteran had rheumatic 
fever prior to entrance into service and 
whether it is clear and unmistakable 
(obvious and manifest) that any 
cardiovascular disease or injury resulting 
from such rheumatic fever did not increase 
in severity beyond its natural progression 
during service.  (The examiner is advised 
that the question is not whether disease 
or injury did increase beyond its natural 
progression during service, but very 
specifically, the question is whether 
disease or injury did not increase in 
severity beyond its natural progression 
during service.)  

The standard of "clear and unmistakable 
(obvious and manifest)" is considerably 
more onerous than the standard of "as 
likely a not".  

Rationale should be provided for any 
opinion rendered.  

3.  Then, readjudicate the veteran's claim 
on appeal.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative a 
supplemental statement of the case and 
allow and appropriate period to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




